UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street Milwaukee, WI 53212 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 235 W. Galena Street Milwaukee, WI 53212 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: May 31 Date of reporting period:May 31, 2014 Item 1. Report to Stockholders. The registrant’s annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Perimeter Small Cap Opportunities Fund Class I Shares – (PSCVX) ANNUAL REPORT May 31, 2014 Perimeter Small Cap Opportunities Fund a series of the Investment Managers Series Trust Table of Contents Letter to Shareholders 1 Fund Performance 4 Schedule of Investments 5 Statement of Assets and Liabilities 9 Statement of Operations 10 Statement of Changes in Net Assets 11 Financial Highlights 12 Notes to Financial Statements 13 Report of Independent Registered Public Accounting Firm 19 Supplemental Information 20 Expense Example 22 This report and the financial statements contained herein are provided for the general information of the shareholders of the Perimeter Small Cap Opportunities Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus. www.perimetercap.com Dear Fellow Shareholder: We are pleased to provide our annual letter for the Perimeter Small Cap Opportunities Fund (the “Fund”) including an overview of the market environment and commentary on Fund performance.We appreciate your continued support. For the Fund's fiscal year 2014, the U.S. small cap equity market advanced over 16.5% to post another strong year as measured by the Russell 2000 Value Index.The domestic economy continued to show signs of improvement and the Fed worked to moderate the extent of quantitative easing in keeping interest rates low, both of which have helped to fuel broad equity indices to record highs.Corporate balance sheets remained largely under-leveraged and management teams seemed more focused on shareholder returns as evidenced by incentive compensation structures heavily geared toward improving returns, margins, capital deployment, earnings growth, and the resulting higher stock prices.Market strength for the year was broad-based, where nine (9) of the ten (10) sectors of the small cap index returned 10% or greater (exception: Telecommunications returned just over 4%).Growth stocks outperformed value stocks in the first half of the Fund's fiscal year before a near-complete reversal of this trend in the second half, bringing the style benchmarks to within 16 basis points of each other for the full year.Small caps experienced a modest 7% pullback from a January peak into February.Such a decline had been largely anticipated following the strong momentum-led second half of calendar year 2013.The good news is that with volatility comes opportunity and a number of stocks with attractive business fundamentals returned, even if temporarily, to more reasonable valuations.We are pleased to have posted a 20.23% net return for the Fund this year, outperforming both the 16.71% and 16.79% returns from the Russell 2000 Value Index and broad Russell 2000 Index, respectively. As our fiscal year began in June, economic data remained fairly stable while Washington remained defunct.This period proved to be a good environment for stock picking as the proverbial tide was neither rising, nor receding.In October, as it appeared the government shutdown was nearing an end, small caps began a rally into the end of the year.The markets were further fueled in December when the Fed assured investors that short-term rates would be kept low for an extended period.During this growth and momentum-led period through the end of 2013, the Fund managed to outperform the broad Russell 2000 Index as a result of strong, broad-based stock selection.In particular, two (2) acquisitions from the Financials sector generated strong returns to the Fund portfolio. The first was CapitalSource (CSE), a lender to small and middle market companies.We owned CSE for four (4) months before it was acquired by PacWest Bancorp (PACW).Our total return was +34%.The second was Sterling Financial (STSA), a Spokane-based bank acquired by Umpqua (UMPQ) for a 15% premium.The Fund benefited from the +41% return on the holding, which we owned for approximately nine (9) months. Moving into 2014, markets were choppy as investors digested the potential effects of abnormally cold weather and resulting mixed economic data, a new Fed governor, and more richly priced stocks.While the Fund portfolio tends to be more defensive than small caps in general, we underperformed in the first quarter of 2013.However, we were pleased to have kept pace with the Russell 2000 Value Index in March, when value stocks drastically outperformed their growth brethren.With regard to performance attribution, stock selection was weaker in early 2014 as we tangled with a few more stock-specific items than normal.We also had exposure to the mortgage 1 servicing industry, which was targeted by regulators.Having earned solid gains from these stocks over the last two years, it seemed we overstayed our welcome and, as a result, reduced our exposure to the industry. In April and May, interest rates declined meaningfully which perplexed us and others.Given the retreat in rates, real estate investment trusts (REITs) became one of the best performing industries for this period.Amongst other REIT holdings, we owned three (3) office REITs:Parkway (PKY), Piedmont (PDM) and Cousins (CUZ).This group has been benefitting from increasing rental rates and limited supply.We expect supply will begin to enter the stronger metro markets, which may cause us to shift positioning going forward.The increasing supply, however, underscores our overall belief that non-residential construction is making a comeback and adds to our conviction in some of our construction and building product-related holdings. To be more specific, there are many new office buildings being constructed, a good sign for the economy. From a sector perspective, we sold our two (2) remaining Utility holdings during the year after strong performance and more muted growth outlook, combined with a fairly rich valuation.Since those sales, we remained void of that sector for the balance of the fiscal year.We were also underweight the Financials sector throughout the year, which comprised over 39% of the Index.In our opinion, this is a very large weighting and disproportionately representative of the economy.As a reminder, the Fund's sector weights result from our bottom-up, fundamental research process.We are cognizant of Index sector and industry weightings but we do not manage to them. Looking ahead, we believe we are beyond the recovery phase as evidenced by much healthier consumer and corporate balance sheets, strong/peaking corporate margins, normalizing housing market, and a pick-up in merger and acquisition activity.This transition often coincides with some market turbulence as investors digest gains and pursue investments that will benefit from the next phase of the cycle.We think we are well positioned to benefit from this theme but would note that each related investment has very specific fundamental drivers.An improved construction environment goes hand-in-hand with our mid-cycle interpretation and could provide a much needed lift to blue collar workers and families.The working family populous has struggled since the bursting of the credit bubble and we believe this is one of the catalysts that will reignite the economy and lift GDP growth in the medium term. We look forward to continuing to execute on our investment process, which seeks companies that have the ability to increase shareholder value through a strong and/or improving growth and profit profile rather than those companies that may simply be cheap.An ideal investment for us is one that possess a combination of this ability to create value AND are currently at a cheap valuation, since we believe those companies are primed for greater share price appreciation. Please note: Current and future portfolio holdings are subject to change and risk. The Fund invests in undervalued securities which may not appreciate in value as anticipated or remain undervalued for longer than anticipated.Investments made in small capitalization companies are subject to greater risks than large company stocks due to limited resources and inventory as well as more sensitivity to 2 adverse conditions.The Fund may invest in foreign securities which may be more volatile and less liquid due to currency fluctuation, political instability, social and economic risks.Funds that invest in derivatives (futures, options, swaps) are subject to the risks of the underlying securities which may be more sensitive to changes in market conditions and may amplify risks.The use of certain derivatives may also have a leveraging effect which may increase the volatility of the Fund and reduce its returns.The Fund may also invest in exchange-traded funds (ETFs), thus shareholders will bear additional costs and the ETF may not exactly replicate the performance it seeks to track. 3 Perimeter Small Cap Opportunities Fund FUND PERFORMANCE at May 31, 2014 (Unaudited) This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the Russell 2000 Value Index. Results include the reinvestment of all dividends and capital gains. The Russell 2000 Value Index measures the performance of the small-cap value segment of the U.S. equity universe.This index does not reflect expenses, fees or sales charge, which would lower performance.This index is unmanaged and it is not possible to invest in an index. Average Annual Total Returns as of May 31, 2014 6 Months 1 Year Since Inception (6/29/12) Perimeter Small Cap Opportunities Fund 1.40% 20.22% 23.24% Russell 2000 Value Index 1.67% 16.87% 21.96% The performance data quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal value will fluctuate so that an investor's shares when redeemed may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. The most recent month end performance may be obtained by calling (855) 968-4964. Gross and net expense ratios were 50.38% and 1.22%, respectively, which were stated in the current prospectus as of the date of this report.The Fund’s adviser has contractually agreed to waive its fees and/or pay for operating expenses to ensure that total annual fund operating expenses do not exceed 1.20% of the average daily net assets of the Fund.In the absence of such waivers, the Fund’s returns would have been lower.The contractual agreement is in effect until September 30, 2019.The Fund’s adviser is permitted to seek reimbursement from the Fund, subject to limitations, for fees it waived and reimbursed for three years from the date of any waiver or reimbursement. Returns reflect the reinvestment of distributions made by the Fund, if any.The graph and the performance table above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of the Fund shares. Shares redeemed within 7 days of purchase will be charged 2.00% redemption fee. 4 Perimeter Small Cap Opportunities Fund SCHEDULE OF INVESTMENTS As of May 31, 2014 Number of Shares Value COMMON STOCKS – 98.9% BASIC MATERIALS– 1.9% Horsehead Holding Corp.* $ COMMUNICATIONS – 4.5% Blucora, Inc.* DigitalGlobe, Inc.* NeuStar, Inc. - Class A* CONSUMER, CYCLICAL – 11.7% Callaway Golf Co. Destination XL Group, Inc.* Diamond Resorts International, Inc.* First Cash Financial Services, Inc.* International Speedway Corp. - Class A Pantry, Inc.* Select Comfort Corp.* UCP, Inc. - Class A* CONSUMER, NON-CYCLICAL – 15.9% Akorn, Inc.* CRA International, Inc.* Dean Foods Co. Emergent Biosolutions, Inc.* Helen of Troy Ltd.*1 Myriad Genetics, Inc.* PHH Corp.* SunOpta, Inc.*1 Supernus Pharmaceuticals, Inc.* WellCare Health Plans, Inc.* ENERGY – 15.1% C&J Energy Services, Inc.* Geospace Technologies Corp.* Murphy USA, Inc.* Natural Gas Services Group, Inc.* PBF Energy, Inc. – Class A Primoris Services Corp. TETRA Technologies, Inc.* Ultra Petroleum Corp.*1 Willbros Group, Inc.* FINANCIAL – 26.0% Chemical Financial Corp. 5 Perimeter Small Cap Opportunities Fund SCHEDULE OF INVESTMENTS - Continued As of May 31, 2014 Number of Shares Value COMMON STOCKS (Continued) FINANCIAL (Continued) City Holding Co. $ Cousins Properties, Inc. - REIT Customers Bancorp, Inc.* Dime Community Bancshares, Inc. Federated Investors, Inc. - Class B First Financial Bancorp First Financial Corp. Hancock Holding Co. Parkway Properties, Inc. - REIT PennyMac Mortgage Investment Trust - REIT Piedmont Office Realty Trust, Inc. - Class A - REIT Portfolio Recovery Associates, Inc.* Reinsurance Group of America, Inc. Ryman Hospitality Properties - REIT Synovus Financial Corp. Texas Capital Bancshares, Inc.* United Financial Bancorp, Inc. Validus Holdings Ltd.1 INDUSTRIAL – 16.5% Amerco, Inc. Berry Plastics Group, Inc.* Chart Industries, Inc.* Diana Shipping, Inc.*1 Granite Construction, Inc. Masonite International Corp.*1 NCI Building Systems, Inc.* PGT, Inc.* Tutor Perini Corp.* TECHNOLOGY – 7.3% Audience, Inc.* Interactive Intelligence Group, Inc.* Netscout Systems, Inc.* Tessera Technologies, Inc. Unisys Corp.* TOTAL COMMON STOCKS (Cost $2,675,679) 6 Perimeter Small Cap Opportunities Fund SCHEDULE OF INVESTMENTS - Continued As of May 31, 2014 Number of Shares Value SHORT-TERM INVESTMENTS – 0.4% UMB Money Market Fiduciary, 0.01% $ SHORT-TERM INVESTMENTS (Cost $13,027) TOTAL INVESTMENTS – 99.3% (Cost $2,688,706) Other Assets in Excess of Liabilities – 0.7% TOTAL NET ASSETS –100.0% $ REIT – Real Estate Investment Trust * Non-income producing security. 1 Foreign security denominated in U.S. Dollars. See accompanying Notes to Financial Statements. 7 Perimeter Small Cap Opportunities Fund SUMMARY OF INVESTMENTS As of May 31, 2014 Security Type/Sector Percent of Total Net Assets Common Stocks Financial 26.0% Industrial 16.5% Consumer, Non-cyclical 15.9% Energy 15.1% Consumer, Cyclical 11.7% Technology 7.3% Communications 4.5% Basic Materials 1.9% Total Common Stocks 98.9% Short-Term Investments 0.4% Total Investments 99.3% Other Assets in Excess of Liabilities 0.7% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 8 Perimeter Small Cap Opportunities Fund STATEMENT OF ASSETS AND LIABILITIES As of May 31, 2014 Assets: Investments, at value (cost $2,688,706) $ Receivables: Investment securities sold Dividends and interest Due from Advisor Prepaid expenses Total assets Liabilities: Payables: Auditing fees Transfer agent fees and expenses Administration fees Fund accounting fees Chief Compliance Officer fees Custody fees Shareholder servicing fees (Note 7) Trustees' fees and expenses Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Paid-in capital (par value of $0.01 per share with unlimited number of shares authorized) $ Accumulated net investment loss ) Accumulated net realized gain on investments Net unrealized appreciation on investments Net Assets $ Number of shares issued and outstanding Net asset value per share $ See accompanying Notes to Financial Statements. 9 Perimeter Small Cap Opportunities Fund STATEMENT OF OPERATIONS For the Year Ended May 31, 2014 Investment Income: Dividends $ Interest 4 Total investment income Expenses: Administration fees Transfer agent fees and expenses Fund accounting fees Registration fees Advisory fees Auditing fees Custody fees Legal fees Chief Compliance Officer fees Trustees' fees and expenses Miscellaneous Shareholder reporting fees Offering costs Shareholder servicing fees (Note 7) Insurance fees Total expenses Advisory fees waived ) Other expenses absorbed ) Net expenses Net investment loss ) Realized and Unrealized Gain from Investments: Net realized gain on investments Net change in unrealized appreciation/depreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 10 Perimeter Small Cap Opportunities Fund STATEMENTS OF CHANGES IN NET ASSETS For the Period For the June 29, 2012* Year Ended through May 31, 2014 May 31, 2013 Increase (Decrease) in Net Assets from: Operations: Net investment income (loss) $ ) $ Net realized gain on investments Net change in unrealized appreciation/depreciation on investments Net increase in net assets resulting from operations Distributions to Shareholders: From net investment income - ) From net realized gain ) ) Total distributions to shareholders ) ) Capital Transactions: Net proceeds from shares sold Reinvestment of distributions Cost of shares redeemed1 ) - Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period - End of period $ $ Accumulated net investment loss $ ) $ ) Capital Share Transactions: Shares sold Shares reinvested Shares redeemed ) - Net increase from capital share transactions * Commencement of operations. 1 Net of redemption fee proceeds of $2 and $0, respectively. See accompanying Notes to Financial Statements. 11 Perimeter Small Cap Opportunities Fund FINANCIAL HIGHLIGHTS Per share operating performance. For a capital share outstanding throughout each period. For the Period For the June 29, 2012* Year Ended through May 31, 2014 May 31, 2013 Net asset value, beginning of period $ $ Income from Investment Operations: Net investment income (loss)1 ) Net realized and unrealized gain on investments Total from investment operations Less Distributions: From net investment income - ) From net realized gain ) ) Total distributions ) ) Redemption fee proceeds - 2 - Net asset value, end of period $ $ Total return3 % % 4 Ratios and Supplemental Data Net assets, end of period (in thousands) $ $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed % % 5 After fees waived and expenses absorbed % % 5 Ratio of net investment income (loss) to average net assets: Before fees waived and expenses absorbed )% )% 5 After fees waived and expenses absorbed %) % 5 Portfolio turnover rate % % 4 * Commencement of operations. 1 Based on average shares outstanding during the period. 2 Amount represents less than $0.01 per share. 3 Total returns would have been lower had expenses not been waived or absorbed by the Advisor. Returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. 4 Not annualized. 5 Annualized. See accompanying Notes to Financial Statements. 12 Perimeter Small Cap Opportunities Fund NOTES TO FINANCIAL STATEMENTS May 31, 2014 Note 1 – Organization Perimeter Small Cap Opportunities Fund (the “Fund”) was organized as a diversified series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”).Prior to October 1, 2013, the Fund was known as Perimeter Small Cap Value Fund.The Fund’s primary investment objective is to provide long-term capital appreciation.The Fund commenced investment operations on June 29, 2012. Note 2 – Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Fund in the preparation of its financial statements.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Fund values equity securities at the last reported sale price on the principal exchange or in the principal over the counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”).All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. A Fund’s assets are valued at their fair market value. If a market quotation is not readily available for a portfolio security, the security will be valued at fair value (the amount which the Fund might reasonably expect to receive for the security upon its current sale) as determined in good faith by the Fund’s advisor, subject to review and approval by the Valuation Committee, pursuant to procedures adopted by the Board of Trustees. The actions of the Valuation Committee are subsequently reviewed by the Board at its next regularly scheduled board meeting. The Valuation Committee meets as needed. The Valuation Committee is comprised of all the Trustees, but action may be taken by any one of the Trustees. (b) Investment Transactions, Investment Income and Expenses Investment transactions are accounted for on the trade date.Realized gains and losses on investments are determined on the identified cost basis.Dividend income is recorded net of applicable withholding taxes on the ex-dividend date and interest income is recorded on an accrual basis.Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and rates.Discounts or premiums on debt securities are accreted or amortized to interest income over the lives of the respective securities using the effective interest method.Expenses incurred by the Trust with respect to more than one fund are allocated in proportion to the net assets of each fund except where allocation of direct expenses to each Fund or an alternative allocation method can be more appropriately made. The Fund incurred offering costs of approximately $32,748, which were amortized over a one‐year period from June 29, 2012 (commencement of operations). 13 Perimeter Small Cap Opportunities Fund NOTES TO FINANCIAL STATEMENTS - Continued May 31, 2014 (c) Federal Income Taxes The Fund intends to comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its net investment income and any net realized gains to its shareholders.Therefore, no provision is made for federal income or excise taxes.Due to the timing of dividend distributions and the differences in accounting for income and realized gains and losses for financial statement and federal income tax purposes, the fiscal year in which amounts are distributed may differ from the year in which the income and realized gains and losses are recorded by the Fund. Accounting for Uncertainty in Income Taxes (the “Income Tax Statement”) requires an evaluation of tax positions taken (or expected to be taken) in the course of preparing a Fund’s tax returns to determine whether these positions meet a “more-likely-than-not” standard that, based on the technical merits, have a more than fifty percent likelihood of being sustained by a taxing authority upon examination.A tax position that meets the “more-likely-than-not” recognition threshold is measured to determine the amount of benefit to recognize in the financial statements.The Fund recognizes interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the Statement of Operations. The Income Tax Statement requires management of the Fund to analyze tax positions taken in the prior three open tax years, if any, and tax positions expected to be taken in the Fund’s current tax year, as defined by the IRS statute of limitations for all major jurisdictions, including federal tax authorities and certain state tax authorities.As of and during the year ended May 31, 2014, the Fund did not have a liability for any unrecognized tax benefits.The Fund has no examination in progress and is not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. (d) Distributions to Shareholders The Fund will make distributions of net investment income and capital gains, if any, at least annually. Distributions to shareholders are recorded on the ex-dividend date.The amount and timing of distributions are determined in accordance with federal income tax regulations, which may differ from GAAP. The character of distributions made during the year from net investment income or net realized gains may differ from the characterization for federal income tax purposes due to differences in the recognition of income, expense and gain (loss) items for financial statement and tax purposes. Note 3 – Investment Advisory and Other Agreements The Trust, on behalf of the Fund, entered into an Investment Advisory Agreement (the “Agreement”) with Perimeter Capital Management LLC (the “Advisor”).Under the terms of the Agreement, the Fund pays a monthly investment advisory fee to the Advisor at the annual rate of 0.90% of the Fund’s average daily net assets.The Advisor has contractually agreed to waive its fee and, if necessary, to absorb other operating expenses to ensure that total annual operating expenses (excluding taxes, leverage interest, brokerage commissions, acquired fund fees and expenses as determined in accordance with Form N-1A, expenses incurred in connection with any merger or reorganization, or extraordinary expenses such as litigation expenses) do not exceed 1.20% of the Fund's average daily net assets.This agreement is effective until September 30, 2019, and may be terminated by the Trust’s Board of Trustees. For the year ended May 31, 2014, the Advisor waived all of its advisory fees and absorbed other expenses totaling $184,101. The Advisor may recover from the Fund fees and/or expenses previously waived and/or absorbed, if the Fund’s expense ratio, including the recovered expenses falls below the expense limit at which they were waived.The Advisor is permitted to seek reimbursement from the Fund for a period of three fiscal years following the fiscal 14 Perimeter Small Cap Opportunities Fund NOTES TO FINANCIAL STATEMENTS - Continued May 31, 2014 year in which such reimbursements occurred.At May 31, 2014, the amount of these potentially recoverable expenses was $354,905.The Advisor may recapture all or a portion of this amount no later than May 31, of the years stated below: $ IMST Distributors, LLC serves as the Fund’s distributor; UMB Fund Services, Inc. (“UMBFS”) serves as the Fund’s fund accountant, transfer agent and co-administrator; and Mutual Fund Administration Corporation (“MFAC”) serves as the Fund’s other co-administrator.UMB Bank, n.a., an affiliate of UMBFS, serves as the Fund’s custodian. Certain trustees and officers of the Trust are employees of UMBFS or MFAC.The Fund does not compensate trustees and officers affiliated with the Fund’s co-administrators.For the year ended May 31, 2014, the Fund’s allocated fees incurred to Trustees who are not affiliated with the Fund’s co-administrators are reported on the Statement of Operations. Cipperman & Co. provides Chief Compliance Officer (“CCO”) services to the Trust.The Fund’s allocated fees incurred for CCO services for the year ended May 31, 2014, are reported on the Statement of Operations. Note 4 – Federal Income Taxes At May 31, 2014, gross unrealized appreciation and depreciation on investments based on cost for federal income tax purposes were as follows: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation on investments $ The difference between cost amounts for financial statement and federal income tax purposes is due primarily to timing differences in recognizing certain gains and losses in security transactions. GAAP requires that certain components of net assets be reclassified between financial and tax reporting.These reclassifications have no effect on net assets or net asset value per share.For the year ended May 31, 2014, permanent differences in book and tax accounting have been reclassified to paid-in capital, accumulated net investment income/loss and accumulated net realized gain/loss as follows: Increase (Decrease) Paid-in Capital Accumulated Net Investment Gain/Loss Accumulated Net Realized Gain/Loss 15 Perimeter Small Cap Opportunities Fund NOTES TO FINANCIAL STATEMENTS - Continued May 31, 2014 As of May 31, 2014, the components of accumulated earnings on a tax basis were as follows: Undistributed ordinary income $ Undistributed long-term capital gains Accumulated earnings Accumulated capital and other losses ) Unrealized appreciation on investments Total accumulated earnings $ The tax character of the distributions paid during the fiscal years ended May 31, 2014,and May 31, 2013 were as follows: Distributions paid: Ordinary income $ $ Net long-term capital gains - Total distributions paid $ $ As of May 31, 2014, the Fund had $3,782 of qualified late-year ordinary losses, which are deferred until fiscal year 2015 for tax purposes. Net late-year ordinary losses incurred after December 31, and within the taxable year are deemed to arise on the first day of the Fund's next taxable year. Note 5 – Redemption Fee The Fund may impose a redemption fee of 2.00% of the total redemption amount on all shares redeemed within 7 days of purchase. For the year ended May 31, 2014, the Fund received $2 in redemption fees. Note 6 – Investment Transactions For the year ended May 31, 2014, purchases and sales of investments, excluding short-term investments, were $5,249,146 and $3,378,316, respectively. Note 7 – Shareholder Servicing Plan The Trust, on behalf of the Fund, has adopted a Shareholder Servicing Plan to pay a fee at an annual rate of up to 0.10% of average daily net assets of shares serviced by shareholder servicing agents who provide administrative and support services to their customers. For the year ended May 31, 2014, shareholder servicing fees incurred are disclosed on the Statement of Operations. Note 8 – Indemnifications In the normal course of business, the Fund enters into contracts that contain a variety of representations which provide general indemnifications.The Fund’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Fund that have not yet occurred.However, the Fund expects the risk of loss to be remote. 16 Perimeter Small Cap Opportunities Fund NOTES TO FINANCIAL STATEMENTS - Continued May 31, 2014 Note 9 – Fair Value Measurements and Disclosure Fair Value Measurements and Disclosures defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements.It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly, and how that information must be incorporated into a fair value measurement. Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of the Fund’s investments.These inputs are summarized into three broad Levels as described below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different Levels of the fair value hierarchy.In such cases, for disclosure purposes, the Level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest Level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used, as of May 31, 2014, in valuing the Fund’s assets carried at fair value: Level 1 Level 2* Level 3* Total Investments Common Stocks1 $ $
